Citation Nr: 1242516	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim on appeal.

The Veteran's claim was remanded for additional development in February 2012.  The requested development having been completed, the matter again is before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has a syphilis or neurosyphilis disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A syphilis or neurosyphilis disability was not incurred in or otherwise caused by service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization or state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  All other records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Board notes that the Veteran was provided a VA examination in December 2007.  At that time, the examiner did not diagnose syphilis, but did diagnose complex seizures with secondary generalized seizures.  The examiner indicated that an etiology opinion had not been requested.  As such, the Board remanded the claim in February 2012 for an additional VA examination.  The resulting April 2012 the examiner diagnosed neurosyphilis and concluded that it was less likely as not that his neurosyphilis was incurred in or caused by his military service.  A complete rationale for the opinion was provided.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and objective examination.  The Board, therefore, finds the April 2012 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records with the claims file, the April 2012 VA examination, and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its February 2012 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including organic diseases of the nervous system (such as neurosyphilis), will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, however, the Veteran was not diagnosed with neuroscience within one year of service.  Indeed, he was not diagnosed until multiple decades after service.  As such, service connection may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he developed syphilis while in service in the Philippenes, but was misdiagnosed and treated for gonorrhea.  The Veteran contends that following years without treatment for the syphilis he developed neurosyphilis.

The Veteran's service treatment records indicate that Rapid Plasma Reagin (RPR) testing at the time of his entrance examination in February 1969 was non-reactive.  At that time, the Veteran also denied a history of venereal disease, to include syphilis.  In July 1969, December 1969, September 1970, and November 1970, the Veteran was treated for acute urethritis, due to N. gonorrhea.  Treatment included the prescription of penicillin.  In addition, in September 1969, the Veteran complained of a rash on the bilateral forearms that was diagnosed as contact dermatitis secondary to fuel oil or turpentine.  The Venereal Disease Research Laboratory (VDRL) test at separation in November 1970 was non-reactive.

After service, the claims file does not indicate diagnosis or treatment for syphilis until April 2007, at which time he was diagnosed with neurosyphilis that included seizures.  The Board notes, however, that in February 2007 the Veteran sought VA treatment neurological problems that included confusion and headaches.  He was initially hospitalized for about one week at a private facility in April 2007 and thereafter on multiple occasions at a VA facility.  In May 2007, the Veteran speculated that he contracted syphilis while serving overseas in the Navy.  

The Veteran was afforded a VA general examination in December 2007.  Therein, the examiner noted a diagnosis of seizures secondary to neurosyphilis, with onset in April 2007.  The report indicated that the Veteran had been diagnosed with syphilis in service, for which he was treated with anti-biotic injections.  Based on the foregoing and physical and diagnostic examination, the examiner did not diagnose syphilis, but did diagnose complex seizures with secondary generalized seizures.  The examiner indicated that an etiology opinion had not been requested.

A June 2009 VA treatment record includes reports from the Veteran's then fiancé that his seizures and other symptomatology began in 2007.  In another June 2009 statement the Veteran reported that he felt he contracted syphilis while serving in the Philippenes, but was instead treated for gonorrhea.  

The Veteran was afforded another VA examination in April 2012.  The examiner noted review of the claims file.  The examiner noted that the Veteran's current diagnosis was neurosyphilis with a residual seizure disorder, personality changes, episodes of confusion, and intermittent difficulty with everyday tasks.  Following examination, the examiner opined that it was less likely as not that his neurosyphilis was incurred in or caused by his military service.  As to rationale, the examiner noted that the Veteran was treated on multiple occasions for gonorrhea in service and that such sexual behavior increased the Veteran's risk of contracting syphilis.  That said, the Veteran was treated on multiple occasions following these diagnoses with penicillin G, which is the treatment/antibiotic of choice for syphilis.  As such, had the Veteran contracted syphilis concurrently with the diagnosed gonorrhea, it would have been treated by the penicillin.  Thus, the evidence indicated that the Veteran contracted the syphilis that eventually manifested in neurosyphilis at some time after the documented in-service gonorrhea infections.  While the examiner acknowledged the Veteran might have contracted syphilis in the month time period between his last treatment with penicillin and his separation from service, there was no evidence to support such a finding.  As such, it was not as likely as not that the Veteran's syphilis infection that ultimately manifested as neurosyphilis was contracted during military service.

As discussed above, the Veteran has a current diagnosis of neurosyphilis.  The crucial question, therefore, is whether the current neurosyphilis or the underlying syphilis that ultimately manifested in the current neurosyphilis was incurred in or otherwise caused by the Veteran's military service.  Based on the foregoing, the Board concludes they were not.

In reaching that determination, the Board notes that no medical professional has linked the Veteran's syphilis or neurosyphilis to his military service.  In that regard, the Board finds the April 2012 VA examiner's opinion of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the claims file, and objective examination.  Based on the foregoing, the examiner opined that it was less likely as not that the Veteran's neurosyphilis was incurred in or caused by his military service.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner stated that the in-service treatment for gonorrhea with penicillin also would have treated any contracted syphilis and there was no evidence to suggest that the Veteran contracted syphilis in his final month of service after his final treatment with penicillin.  Indeed, as discussed above, the Board notes that the VDRL test at separation in November 1970 was non-reactive.  The examiner's overall conclusions are fully explained and consistent with the evidence of record. 

The Board acknowledges the remarks in the December 2007 VA examination report that the Veteran was treated for syphilis on multiple occasions in service.  As discussed above, the Veteran was treated for gonorrhea and not syphilis in service.  Accordingly, the Board considers the December 2007 VA examination report to be based on an incorrect factual premise and, therefore, of no probative value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  Irrespective of the foregoing, the December 2007 VA examination report does not otherwise suggest that the Veteran's current medical problems, including the diagnosed seizure disorder, was in any way related to the Veteran's military service. 

The Board also has considered the Veteran's statements contending that he contracted syphilis during military service that eventually manifested in neurosyphilis.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as concentration problems, headaches, and other observed symptomatology, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds any such assertions particularly problematic in light of the absence of any contention of continuity of symptomatology by the Veteran either of syphilis or neurosyphilis since service.  The Veteran has not contended that he experienced ongoing symptoms from service and, indeed, the medical evidence of record includes reports by the Veteran and his family that the onset of such symptomatology began in 2007, or more than 30 years after service.  In light of these attributions and the absence of continuity of symptomatology, the Board concludes that any of the Veteran's statements or opinions as to etiology are significantly outweighed by the opinion of the April 2012 medical professional which is consistent with the Veteran's in-service and post-service treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, there is no credible evidence of continuity of syphilis or neurosyphilis symptomatology from service and no such disorder was diagnosed until 2007, more than 30 years after service.  Additionally, the competent evidence of record does not relate the Veteran's currently diagnosed neurosyphilis or the underlying syphilis to military service.  Indeed, the April 2012 VA examination report explicitly rejected such a link.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current disability to service are afforded significantly less probative weight than the opinions expressed by the April 2012 VA examiner.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for syphilis or neurosyphilis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


